                                         100 Filed 05/12/20
         Case 7:13-cr-00353-KMK Document 102       05/11/20 Page 1 of 2




                                              May 11, 2020

BY ECF
Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


       Re:     United States v. Ayman Rabadi
               13 Cr. 353 (KMK)


Dear Judge Karas,

       Pursuant to the Court’s order at Dkt. No. 99, we write in reply to the government’s letter
dated May 9, 2020 at Dkt. No. 98, informing the Court that the Bureau of Prisons has now
decided to transfer Mr. Rabadi from MDC Brooklyn to a residential reentry center (RRC) on or
about May 19, 2020.

      For the reasons articulated herein, and those outlined in Mr. Rabadi’s original motion and
renewed motion, the Court should grant his motion for compassionate release and sentence him
to home confinement forthwith.

        Requiring Mr. Rabadi—who had heart attack-like symptoms this week—to be
quarantined in a correctional setting for another 8 days is greater than necessary under the
strictures of 18 U.S.C. § 3553(a).

Mr. Rabadi’s RRC placement is equivalent to home confinement

        We have consulted with the Department of Probation and we understand that Mr. Rabadi
is scheduled to be “transferred” to the Bronx RRC Day Reporting Center on May 19. Once
there, he will be fitted with a GPS monitoring unit and he will be sent home. He will serve the
remainder of his incarceratory sentence – i.e. until July 19, 2020 – on home confinement with
GPS monitoring. Mr. Rabadi has been assigned a Probation Officer, who will supervise him
once his supervised release commences.

       In other words, the BOP has finally decided to send Mr. Rabadi home.



                                                 1
                                          100 Filed 05/12/20
          Case 7:13-cr-00353-KMK Document 102       05/11/20 Page 2 of 2




There is no reason to wait 8 more days before sending Mr. Rabadi home

        Now that the BOP has determined that home confinement is appropriate for Mr. Rabadi,
he should start his home confinement now. Requiring Mr. Rabadi to remain at the MDC for
another week continues to unnecessarily endanger Mr. Rabadi’s health. In the week since Mr.
Rabadi filed his renewed motion, there have been more than 1,000 new positive cases of
coronavirus in the Bureau of Prisons and another 8 deaths. Every day that goes by increases the
likelihood that Mr. Rabadi could be one of them.

                  Number of               Number of                Number of                Total BOP
      Date
                Positive Inmates         Positive Staff          Inmate Deaths               Cases 1
     5/4/2020         1984                    356                     40                      2340
     5/5/2020         2066                    359                     41                      2425
     5/6/2020         2100                    365                     42                      2465
     5/7/2020         2646                    244                     44                      2890
     5/8/2020         3082                    248                     45                      3330
     5/9/2020         3330                    250                     46                      3580
    5/10/2020         3319                    250                     48                      3569

         Mr. Rabadi has not been well. He reported to counsel that he was having chest pains and
filed a series of unanswered sick calls. By Tuesday night, May 5, Mr. Rabadi’s pain was at 7 on
a scale of 1-10. The chest pains were similar to what he experienced when he previously had a
heart attack. Mr. Rabadi was given nitroglycerin, which is used to increase the flow of blood to
the heart. The doctor advised that Mr. Rabadi should be transported to an emergency room, but
the corrections staff discouraged him from going, because—ironically—of the rampant
coronavirus cases in the local hospital. Faced with those choices, Mr. Rabadi opted not to go.
The next day, on May 7, 2020, the MDC medical staff prescribed lamotrigine, which is
medication for a seizure disorder.

       The safest place for Mr. Rabadi is at home. The Bureau of Prisons seems to have finally
agreed with that assessment. There is, therefore, no reason to delay the implementation of that
decision. Mr. Rabadi can quarantine at home instead of quarantining in MDC. He has a private
room to live in, and he and his family will take all appropriate precautions. Allowing him to
spend even one more day in a correctional setting is greater than necessary. See 18 U.S.C. §
3553(a). We ask you to release him to home confinement forthwith.
                          Given the fact that BOP is transferring Mr. Rabadi to an RRC on May 19, 2020, that he will
                          then be set up by Probation for home confinement, and that he is to be in quarantine until
Respectfully submitted,   then, the only question is whether he should be released before May 19. The argument he
                          makes is that he can quarantine at home. However, that suggestion ignores the risk that
/s/                       releasing Mr. Rabadi before the end of his quarantine time would jeopardize the employees
                          at the RRC and at the Probation Department. While Mr. Rabadi has been complaining of
Sylvie Levine             chest pains, there is no evidence that his complaints are being ignored. Therefore, the
Deirdre von Dornum        application to expedite Mr. Rabadi’s release before 5/19/20 is denied.
                          So Ordered.

                                                    5/12/20
1
 Includes the number of both BOP inmates and staff who have tested positive for COVID-19.
Numbers obtained from www.bop.gov/coronavirus on a daily basis.
                                                     2
